Appeal from a judgment of the County Court of Franklin County (Main Jr., J.), rendered November 13, 2012, which revoked defendant’s probation and imposed a sentence of imprisonment.
Following defendant’s plea of guilty to the crime of driving while intoxicated as a felony, he was sentenced to five years of probation. Thereafter, defendant pleaded guilty to violating multiple conditions of his probation. County Court revoked defendant’s probation and sentenced him to V-h to 4 years in prison. Defendant appeals.
We affirm. Defendant’s sole contention on appeal is that his sentence is harsh and excessive. The record demonstrates, however, that, despite multiple opportunities, defendant was unable to abide by the conditions of his probation, admitting to, among other things, consuming alcohol and marihuana during his period of probation and twice removing an alcohol monitoring program bracelet. In view of the foregoing, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Egloff, 107 AD3d 1242 [2013]; People v Brand, 100 AD3d 1154 [2012]).
Lahtinen, J.E, Stein, McCarthy, Garry and Clark, JJ., concur.
Ordered that the judgment is affirmed.